       Case 2:21-cv-00050-SPL Document 80 Filed 05/10/21 Page 1 of 4




 1   JEAN E. WILLIAMS
     Acting Assistant Attorney General
 2
     United States Department of Justice
 3   Environment and Natural Resources Division
 4   TYLER M. ALEXANDER (CA 313188)
 5   REUBEN S. SCHIFMAN
     ERIKA NORMAN
 6   Trial Attorneys
 7   Natural Resources Section
     150 M St. NE, Third Floor
 8   Washington, D.C. 20002
 9   (202) 598-3314 (Alexander)
     (202) 305-4224 (Schifman)
10   (202) 305-0475 (Norman)
11   Tyler.alexander@usdoj.gov
     Reuben.Schifman@usdoj.gov
12   Erika.norman@usdoj.gov
13
14   Attorneys for Federal Defendants
15                        THE UNITED STATES DISTRICT COURT
16                              DISTRICT OF ARIZONA
                                  PHOENIX DIVISION
17
18
     Apache Stronghold,                           CIVIL NO. 2:21-cv-00050-SPL
19
20               Plaintiff,                       UNOPPOSED MOTION FOR STAY
     v.                                           OF PROCEEDINGS
21
22   United States of America, et al.,

23               Defendants.
24
25
26
27
28
         Case 2:21-cv-00050-SPL Document 80 Filed 05/10/21 Page 2 of 4




 1            Federal Defendants move for a stay of proceedings in this case pending the
 2   disposition of Apache Stronghold’s interlocutory appeal to the United States Court of
 3   Appeals for the Ninth Circuit.
 4            Plaintiff’s Complaint, ECF No. 1, challenges the exchange of National Forest
 5   System lands on the Tonto National Forest, as well as the publication of a Final
 6   Environmental Impact Statement (“FEIS”) and Draft Record of Decision (“DROD”) for
 7   the exchange,1 all required by Section 3003 of the Carl Levin and Howard P. ‘Buck’
 8   McKeon National Defense Authorization Act for Fiscal Year 2015. Pub. L. 113-291
 9   (“NDAA” or “Section 3003”). Plaintiff sought a preliminary injunction halting the
10   exchange, ECF No. 7, and following briefing, an evidentiary hearing, and argument by
11   counsel, this Court denied relief. ECF No. 57. Apache Stronghold has appealed that
12   order, ECF No. 59, and briefing is underway, with the Government’s brief due May 17th.
13            District Courts have broad discretion “to control the disposition of the causes on
14   its docket in a manner which will promote economy of time and effort for itself, for
15   counsel, and for litigants.” Filtrol Corp v. Kelleher, 467 F.2d 242, 244 (9th Cir. 1972)
16   (citation omitted). This Court should exercise that discretion to stay this case pending a
17   decision on Apache Stronghold’s interlocutory appeal. Absent that appeal, Federal
18   Defendants would move to dismiss Apache Stronghold’s Complaint for essentially the
19   same reasons as those articulated in Federal Defendants’ Opposition to Plaintiff’s Motion
20   for a Preliminary Injunction, ECF No. 18. But there is no reason for duplicative briefing
21   and argument in parallel with the Ninth Circuit’s consideration of those same issues on
22   appeal. The Circuit Court’s disposition will, one way or the other, inform proceedings in
23   this Court.
24            No party will be prejudiced by a stay of proceedings. The proposed Land
25   Exchange will not occur until a future FEIS is published, which is at least several months
26   away, because additional time is needed “to reinitiate consultation with Tribes and ensure
27
28
     1
         On March 1, 2021, the Forest Service rescinded the challenged FEIS and DROD.

                                                    1
       Case 2:21-cv-00050-SPL Document 80 Filed 05/10/21 Page 3 of 4




 1   impacts have been fully analyzed.” San Carlos Apache Tribe v. United States Forest
 2   Serv., No. 21-68, ECF No. 36 at 1, 3; Arizona Mining Reform Coalition v. United States
 3   Forest Serv., No. 21-122, ECF No. 26 at 2-3. Federal Defendants will provide at least 60
 4   days’ notice to Apache Stronghold’s counsel, the Court, and the public before any future
 5   FEIS and DROD for the subject Land Exchange and Project is issued. Federal
 6   Defendants propose that, within ten days of issuance of such notice, the Parties will file a
 7   status report—jointly if feasible—advising the Court whether they believe a continuation
 8   of the stay is appropriate, and if applicable, a schedule for the filing of Apache
 9   Stronghold’s amended or supplemental Complaint and for briefing of any motion for
10   temporary restraining order or preliminary injunction. Federal Defendants will work in
11   good faith with Apache Stronghold to develop a manageable schedule for briefing any
12   motion for preliminary relief with the goal of providing the Court sufficient time to hold
13   oral argument and rule on any such motion prior to the Forest Service’s anticipated date
14   of conveyance of the federal lands. Two other judges in this District have already stayed
15   proceedings in Arizona Mining Reform Coalition v. United States Forest Service and in
16   San Carlos Apache Tribe v. United States Forest Service, pending the Forest Service’s
17   publication of a future FEIS on terms similar to those proposed here. See Order, No. 21-
18   122, ECF No. 35; Order, No. 21-68, ECF No. 47.
19          Federal Defendants therefore request that the Court enter the attached proposed
20   order staying all proceedings in this case. Counsel for Federal Defendants conferred with
21   counsel for Apache Stronghold, and Apache Stronghold does not oppose.
22          Submitted this 10th day of May, 2021,
23                                              JEAN E. WILLIAMS
24                                              Acting Assistant Attorney General
                                                U.S. Department of Justice
25                                              Environment & Natural Resources Division
26
                                                /s/ Tyler M. Alexander
27                                              TYLER M. ALEXANDER
                                                REUBEN SCHIFMAN
28
                                                ERIKA NORMAN

                                                   2
     Case 2:21-cv-00050-SPL Document 80 Filed 05/10/21 Page 4 of 4




 1                                    Trial Attorneys
                                      Natural Resources Section
 2
                                      150 M St. NE, Third Floor
 3                                    Washington, D.C. 20002
                                      (202) 598-3314 (Alexander)
 4                                    (202) 305-4224 (Schifman)
 5                                    (202) 305-0475 (Norman)
                                      Tyler.alexander@usdoj.gov
 6                                    Reuben.Schifman@usdoj.gov
 7                                    Erika.norman@usdoj.gov

 8                                    Attorneys for Federal Defendants
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        3
